— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered June 3, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements given by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination that he was not in custody until after probable cause for his arrest on a charge of murder had been established (see, People v Prochilo, 41 NY2d 759; People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851).
No objections were registered to the prosecutor’s summation remarks which the defendant now contends were inflammatory and prejudicial. Thus, the issue is not preserved for appellate review, and, under the circumstances of this case, does not warrant consideration under our interest of justice jurisdiction. Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.